DETAILED ACTION
Remarks
The instant application having Application Number 16/684,443 filed on November 14, 2019 has a total of 27 claims pending in the application; there are 3 independent claims and 24 dependent claims, all of which are presented for examination by the examiner.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support are shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated 11/14/2019 and 1/25/2022 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C (2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.
                                                              
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.


Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

	        Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claims 5 and 6 are vague and indefinite because it is not technically clear what is meant by “tracking the secondary data over time”, - it is not clear if the “estimated count” in these claims is related (and if it is related to that of claim 4), - it is not clear how the conditions “when the secondary data represents unchanged occupancy” and “when the secondary data represents a change in occupancy” would be evaluated (note that secondary data might encompass heterogeneous data from very different devices).  Therefore, one of ordinary skill in the art would not be able to ascertain the metes and bounds of the claimed invention.
	         Claims 11 and 13 are also vague and indefinite because the map has not been defined (e.g. a map of the space or the monitored zone), - the procedure to identify “uncovered regions” (uncovered in what sense?)‘s not Known.
Since the claim limitations are not clear to the Examiner, Examiner refrained from examining claims 5, 6, 11 and 13.
Claim 9 is also vague and indefinite because it recites the word “accurate” on line 4.  “accurate” is a relative term.  The claim does not recite how the “the third category represents data that is more accurate than the second category”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-9, 12, 20, 21 and 23-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ray et al. (US Patent Publication No. 2018/0299845 A1, ‘Ray’, hereafter, provided by the Applicant’s IDS).

Regarding claim 1. Ray teaches method of determining occupancy in a space (Ray [0074] and Fig. 1 illustrates a conceptual diagram of the core elements of the space- and place-centric systems and methods described herein is shown, according to an exemplary embodiment. In Fig. 1, occupants are shown to occupy place. ... Occupants may occupy various spaces within a place), the method comprising: 
obtaining data representing one or more device status and/or environmental measurement from two or more devices located within the space, wherein the two or more devices include one or more user devices, one or more sensors, or a combination thereof (Ray [0205-0206] and Fig. 27 illustrates a block diagram of the unified control engine 1902 and the environmental control assets 1904 illustrating the use of a unified sensor network is shown, according to an exemplary embodiment. As shown in FIG. 27, the environmental control assets 1904 include devices 104 (i.e., controllable devices, equipment, etc. that can affect a variable state or condition of a space or place) and sensors 102. Sensors 102 are network-connected. Sensors 102 may include any variety of types of sensors that measure different physical phenomena, collect different types of data, connect to the unified control engine 1902 via various network protocols, and are positioned anywhere in or around a space or place. Some sensors 102 may be conventionally associated with a particular building domain); 
grouping the data according to data categories representing types of the devices that provided the status and/or the measurement (multiple different sensors and different types of sensors can be used together to provide more complete coverage of sensible areas/regions of space or place. For example a first sensor (e.g., a camera) may only view a portion of a space. A second sensor (e.g., a passive infrared sensor) may detect motion in another portion of a space. The data from both types of sensors are used by the data aggregation circuit to determine an attribute for the space that better reflects the whole space and thereby gives better data than just one sensor, Ray [0215]); and 
determining an occupancy count based on integrating the data according to the groupings, wherein the occupancy count represents the occupancy for a monitored zone in the space (the occupancy aggregator 3100 aggregates occupancy data without regard to the domain or type of sensor used to collect that data. As shown in Fig. 28, the occupancy aggregator 3100 aggregates occupancy data from a camera 3102 and a passive infrared sensor 3106 into a combined occupancy metric. The data aggregation circuit 2014 thereby provides for additional data analytics and controls features without the need for installing a uniform set of dedicated sensors across spaces, Ray [0212]).
Regarding claim 2. Ray teaches , wherein: 
the data categories include at least a first category and a second category, wherein the first category represents data from devices associated with individual occupants and the second category represents data from public or zone related devices (Ray [0205-0206] and Fig. 27); and 
determining the occupancy count includes combining the data corresponding to different types of devices within and/or across the first category and the second category (Ray [0212] and Fig. 28).  
Regarding claim 3. Ray teaches , wherein: 
grouping the data includes deriving a data subset corresponding to the first category, wherein the data subset includes data representing presence of one person or one object for each of the reporting devices (Ray [0206], [0210-0212); and 
determining the occupancy count includes:  129532-8004.US00/145078139.1-35-calculating one or more reporting-device counts according to one or more device types represented in the data subset; and determining the occupancy count based on determining a maximum count from the reporting-device counts for the data subset (Ray [0206], [0210-0212).
Regarding claim 7. Ray teaches, wherein calculating the second estimated count includes scaling the maximum capacity with a scale factor that is selected based on comparing the secondary data to one or more environmental reading thresholds (Ray [0160]). 
Regarding claim 8. Ray teaches, wherein: grouping the data includes: deriving a first data subset corresponding to the first category, and deriving a second data subset corresponding to the second category (Ray [0205-0206]); and 
determining the occupancy count includes: calculating a first estimated count based on the first data subset, calculating a second estimated count based on the second data subset, and determining the occupancy count as a greater of the first estimated count and the second estimated count (Ray [0209-0210], [0216-0217]).
Regarding claim 9. Ray teaches, wherein the data categories include at least a third category that represents data from further instances of public or zone related devices configured to estimate the occupancy count, wherein the second category represents data from environmental sensors and the third category represents data that is more accurate than the second category in estimating the occupancy count (Ray [0108], [0209-0210], [0216-0217], [0226], [0242]). 
Regarding claim 12. Ray teaches, wherein: grouping the data includes: deriving a second data subset corresponding to the second category, deriving a third data subset corresponding to the third category (Ray [0205-0206], [0209-0210], [0216-0217]); and 
determining the occupancy count includes: calculating a third estimated count based on the third data subset, and determining the occupancy count based selecting the third estimated count over the second data subset (Ray [0205-0206], [0209-0210], [0216-0217]). 
Regarding claim 20. Ray teaches a tangible, non-transient computer-readable medium having processor instructions encoded thereon that, when executed by one or more processors (one or more non-transitory computer readable media containing program instructions that, when executed by one or more processors, cause the one or more processors to perform operations, Ray [0016], [0152], [0268]), configures the one or more processors to: 
although claim 20 directed to a medium, it is similar in scope to claim 1.  The method steps of claim 1 substantially encompass the medium recited in claim 10. Therefore; claim 10 is rejected for at least the same reason as claim 1 above.
Regarding claims 21, 23 and 24. the method steps of claims 3, 8 and 9 substantially encompass the medium recited in claims 21, 23 and 24.  Therefore, claims 21, 23 and 24 are rejected for at least the same reason as claims 3, 8 and 9 above.
Regarding claim 25. Ray teaches a system for determining occupancy in a space, the system comprising: at least one computer-based processor; and at least one computer-based memory operably coupled to the computer-based processor and having stored thereon instructions executable by the computer- based processor to cause the computer-based processor (The present disclosure contemplates methods, systems and program products on any machine-readable media for accomplishing various operations. The embodiments of the present disclosure may be implemented using existing computer processors, or by a special purpose computer processor for an appropriate system, incorporated for this or another purpose, or by a hardwired system.  One or more non-transitory computer readable media containing program instructions that, when executed by one or more processors, cause the one or more processors to perform operations, Ray [0016], [0152], [0268]) to: 
although claim 10 directed to a system, it is similar in scope to claim 1.  The method steps of claim 1 substantially encompass the system recited in claim 10. Therefore; claim 10 is rejected for at least the same reason as claim 1 above.
Regarding claim 26. the method steps of claim 2 substantially encompass the medium recited in claim 26.  Therefore, claim 26 is rejected for at least the same reason as claim 2 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 4, 10, 14, 15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ray et al. (US Patent Publication No. 2018/0299845 A1, ‘Ray’, hereafter, provided by the Applicant’s IDS) in view of Kumar et al. (US Patent Publication No. 2014/0379305 A1, provided by the Applicant’s IDS).

Regarding claim 4. Ray does not teach, wherein: grouping the data includes: 
deriving a data subset corresponding to the second category, wherein the data subset includes primary data and secondary data derived according to a response time threshold that represents a limit associated with a delay between a change in occupancy and reported data; and determining the occupancy count includes determining an estimated count based on the primary data and the secondary data.  
However, Kumar teaches wherein: grouping the data includes:
deriving a data subset corresponding to the second category, wherein the data subset includes primary data and secondary data derived according to a response time threshold that represents a limit associated with a delay between a change in occupancy and reported data; and determining the occupancy count includes determining an estimated count based on the primary data and the secondary data (deriving a data subset corresponding to the second category, wherein the data subset includes primary data and secondary data derived according to a response time threshold that represents a limit associated with a delay between a change in occupancy and reported data; and determining the occupancy count includes determining an estimated count based on the primary data and the secondary data, Kumar [0010-0011], [0126], [0130], [0158]).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Ray and Kumar before him/her, to modify Ray with the teaching of Kumar’s occupancy sensor with improved functionalities.  One would have been motivated to do so for the benefit of providing an occupancy sensor for determining an occupancy state of a monitored area (Kumar, Abstract and [0008-0011]).
Regarding claim 10. Ray as modified teaches, wherein: 
grouping the data includes deriving a data subset corresponding to the third category, wherein the data subset includes one or more device-estimated occupancies that each represent a number of persons and/or objects detected by corresponding reporting device (Kumar [0010-0011], [0130], [0131-0151]); and 
determining the occupancy count includes determining the occupancy count based on summing the device-estimated occupancies (Kumar [0010-0011], [0130], [0131-0151]).
Regarding claim 14. Ray as modified teaches, wherein the occupancy count represents a number of objects located within the monitored zone (Kumar [0010-0011], [0130], [0131-0151]).  
Regarding claim 15. Ray as modified teaches, wherein: the obtained data represents outputs from a thermal sensor, a presence sensor, a motion sensor, a line-crossing sensor, a position locator, a user device, an accelerometer, a magnetometer, a gyroscope, a capacitive sensor, a passive infrared (PIR) device, a radar, a lidar, a mmWave sensor, an infrared transmitter-receiver device, an ultrasonic sensor, a camera, a microphone, a humidity sensor, a gas sensor, a particle sensor, or a combination thereof; and the occupancy count represents a number of people or a number of objects within the monitored zone (The occupancy sensor comprises a low-voltage passive infrared (PIR) sensor and ultrasonic transducer sensor, Kumar [0098], [0102], [0126], [0129-0130]).  
Regarding claim 22. the method steps of claim 4 substantially encompass the medium recited in claim 22.  Therefore, claim 22 is rejected for at least the same reason as claim 4 above.

Claims 16-19 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ray et al. (US Patent Publication No. 2018/0299845 A1, ‘Ray’, hereafter, provided by the Applicant’s IDS) in view of Kumar et al. (US Patent Publication No. 2014/0379305 A1, provided by the Applicant’s IDS) and further in view of Li et al. (US Patent Publication No. 2014/0107846 A1, provided by the Applicant’s IDS).

Regarding claim 16. Ray and Kumar do not teach, further comprising: identifying the monitored zone representing an open space associated with multiple persons or multiple objects within the space; wherein determining the occupancy count includes: identifying key data representing status reported by each of presence sensors that are each physically attached to a desk or a chair located in the open space, and determining the occupancy count based on the key data.  
However, Li teaches further comprising: identifying the monitored zone representing an open space associated with multiple persons or multiple objects within the space; wherein determining the occupancy count includes: identifying key data representing status reported by each of presence sensors that are each physically attached to a desk or a chair located in the open space, and determining the occupancy count based on the key data (Li [0026-0028], [0065], [0075-0075], [0084-0085]).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Ray, Kumar and Li before him/her, to further modify Ray with the teaching of Li’s method to synergistically sense occupancy inside a building.  One would have been motivated to do so for the benefit of using multiple types of sensors synergistically to determine occupancy in a building (Li, Abstract and [0002]).
Regarding claim 17. Ray as modified teaches, further comprising: identifying the monitored zone representing a conference room within the space; wherein determining the occupancy count includes: identifying key data representing status reported by presence sensors and/or PIR devices each physically attached to a chair located in the conference room, and determining the occupancy count based on the key data (Li [0026-0028], [0065], [0075-0075], [0084-0085]).  
Regarding claim 18. Ray as modified teaches, further comprising: identifying monitored zones based on a map, wherein the monitored zones represent different spaces within the space; computing device locations representing locations of one or more devices within the space and reporting the obtained data; grouping the data according to the corresponding device locations and the monitored zones; and wherein: determining the occupancy count includes determining the occupancy count for each of the monitored zones based on the grouped data associated with corresponding monitored zone (Li [0026-0028], [0065], [0075-0075], [0084-0085]).  
Regarding claim 19. Ray as modified teaches, wherein: the obtained data includes time stamps; grouping the obtained data according to the time stamps for synchronizing the data obtaining from multiple devices; and determining the occupancy count includes determining the occupancy count for a time based on the synchronized data (Li [0026-0028], [0065], [0075-0075], [0084-0085]). 
Regarding claim 27. Ray as modified teaches, wherein the at least one computer-based memory includes instructions to cause the computer-based processor to: identify monitored zones based on a map, wherein the monitored zones represent different spaces within the space; compute device locations representing locations of one or more devices within the space and reporting the obtained data; group the data according to the corresponding device locations and the monitored zones; and wherein: the occupancy count is determined for each of the monitored zones based on the grouped data associated with corresponding monitored zone (Li [0026-0028], [0065], [0075-0075], [0084-0085]).

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 8AM to 5:00PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASANUL MOBIN/
Primary Examiner, Art Unit 2168.